In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00001-CR



        JORDAN LAJUAN LONDON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 17-0208X




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       After the trial court denied Jordan LaJuan London’s motion to suppress evidence, London

pled no contest to aggravated robbery, pursuant to a plea agreement in which he reserved his right

to appeal any issue arising from his pretrial motions. After accepting his plea, the trial court

sentenced London to fifteen years’ incarceration.

       London’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Counsel has filed a

brief pursuant to Anders v. California and has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.           See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

       Counsel sent a copy of the brief to London, advised London of his right to review the record

and file a pro se response, and advised him of the deadline to file his response. After London filed

a pro se motion for access to the record, and this Court was advised that his appellate counsel had

forwarded a copy of the record to him, this Court forwarded its order to London setting May 29,

2018, as the deadline for the filing of his pro se response. On June 5, 2018, this Court advised

London that his case would be submitted to the Court on June 26, 2018. London has filed neither

a pro se response nor a motion requesting an extension of time in which to file such a response.


                                                 2
         We have determined that this appeal is wholly frivolous. We have reviewed the entire

appellate record and have independently determined that no reversible error exists. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine

that the appeal is without merit, we must affirm the trial court’s judgment. Id.

         We affirm the trial court’s judgment.1




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            June 26, 2018
Date Decided:              June 27, 2018

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3